Case 2:17-cv-10623-DPH-DRG ECF No. 39 filed 12/07/18                    PageID.611      Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Bruce Meyers, et al.,

                                    Plaintiff(s),
 v.                                                     Case No. 2:17−cv−10623−DPH−DRG
                                                        Hon. Denise Page Hood
 Oxford, Village of, et al.,

                                    Defendant(s),



                                 NOTICE OF MOTION HEARING

    You are hereby notified to appear before District Judge Denise Page Hood at the United
 States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
 Michigan. Please report to Room 219. The following motion(s) are scheduled for hearing:

                  Motion to Strike − #35

       • MOTION HEARING: January 30, 2019 at 02:30 PM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/L. Saulsberry
                                                    Case Manager

 Dated: December 7, 2018
